Citation Nr: 1642784	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO. 13-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of prostate cancer, status post radical prostatectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1. Throughout the entire initial rating period, the Veteran's residual prostate cancer disability was manifested by, at most, erectile dysfunction without deformity and subjective symptoms of urinary hesitancy, weak urinary stream, and decreased force of stream. 

2. The preponderance of the evidence is against a finding of urinary incontinence requiring the use of absorbent materials, a daytime voiding interval of less than three hours, the need to awaken to void at least two times per night, objective indicators of obstructed voiding, renal dysfunction, and erectile dysfunction with penile deformity. 


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable disability rating for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.10, 4.20, 4.31, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for residuals of prostate cancer, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports from December 2012 and January 2014, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal. 

The Veteran was afforded VA examinations in December 2012 and January 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiner addressed all the relevant rating criteria for rating residuals of prostate cancer, including the functional impact of the Veteran's disability upon his occupational and social functioning. 



The Veteran has not been afforded an examination since January 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The preponderance of the evidence does not demonstrate worsening since the last VA examination and a new VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where the Rating Schedule does not provide a non-compensable disability rating for a diagnostic code, a non-compensable percent rating is assigned when the requirements for a compensable disability rating are not met. 38 C.F.R. § 4.31. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a veteran is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Residuals of Prostate Cancer

The Veteran contends that he experiences residual symptoms as a result of the radical prostatectomy performed to treat his prostate cancer. Specifically, the Veteran reports symptoms of erectile dysfunction, and urinary frequency, hesitancy, and leakage. 

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating. The 100 percent disability rating is provided until at least six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which time the Veteran is to be provided a VA examination. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. Based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e). If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant. Id.

The Veteran underwent a radical prostatectomy for treatment of prostate cancer in August 2008. The Veteran initiated the claim of service connection in January 2010, more than six months following the radical prostatectomy. VA and private medical records demonstrate no local reoccurrence or metastasis of the Veteran's prostate cancer, and the Veteran has not contended otherwise. In an August 2012 statement, the Veteran's private urologist noted that the Veteran was free of prostate cancer reoccurrence, and further added that "it is very unlikely that he will ever have a recurrence." Accordingly, the Veteran is not entitled to a 100 percent disability rating at any time during the appeal period. Instead, for the entire rating period, the Veteran's disability is properly rated based on residual symptoms, either as a voiding dysfunction or a renal dysfunction, whichever is predominant. 



Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding. Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. A 40 percent disability rating is warranted for the wearing of absorbent materials which must be changed two to four times per day. A 20 percent disability rating is warranted for the wearing of absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night. A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night. A 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night. Id. 

Under obstructed voiding conditions, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization. A 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months. A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year. Id. 

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a. A 100 percent disability rating is warranted for regular dialysis or such dysfunction that precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, a BUN [blood urea nitrogen] level more than 80 mg% [milligrams of urea nitrogen per 100 milliliters of blood]; or a creatine level more than 8mg% [milligrams of serum creatine per 100 milliliters of blood]; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular. An 80 percent disability rating requires persistent edema and albuminuria with a BUN level of 40mg% to 80mg%; or a creatine level of 4mg% to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 60 percent disability rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. A 30 percent disability rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. A non-compensable disability rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101. Id. 

Private medical records dated between September 2008 and August 2009 reflect that following the radical prostatectomy, the Veteran experienced post-operative pain, healing abdominal incisions, urinary incontinence, and erectile dysfunction. Specifically, in October 2008, the Veteran's private urologist indicated that the Veteran was experiencing mild stress urinary incontinence and using one or two absorbent pads per day; however, the Veteran denied nocturnal leakage or pain with urination, and reported good force of urinary stream. These records reflect improving symptoms, such that by August 2009, the private urologist noted no voiding problems, good force of urinary stream, no leakage, and no use of absorbent pads. The Veteran still reported erectile dysfunction despite trial use of several medications and penile injections. As indicated above, the Veteran initiated his claim in January 2010. 

In a February 2010 statement, the Veteran's private urologist indicated that the Veteran's "urinary control is good and he uses no protection"; however, the Veteran reported continued use of injections for erectile dysfunction. The urologist specifically noted that the Veteran "no longer needs to do his Kegel exercises." See Dorland's Illustrated Medical Dictionary pp. 658, 978 (32nd ed. 2012) (defining Kegel exercises as "exercises performed ... for controlling or preventing stress incontinence [and] improving sexual response"). The physician also noted a normal urinalysis. 

In the May 2010 Notice of Disagreement, the Veteran reported that he experiences a weak urinary stream, decreased force of stream, urinary hesitancy, erectile dysfunction, and "some leakage but [does] not [wear] anything for it." Regarding urinary frequency, the Veteran reported a daytime voiding interval of less than two hours and awakening to void at least twice per night. 

In a January 2011 statement, the Veteran's private urologist indicated that the Veteran was "doing well without urinary problems or significant incontinence. He does not wear any pads." The Veteran reported continued erectile dysfunction. The physician noted elevated protein and sugar levels in the Veteran's urine, but noted that "neither of these [findings] are related to his prior prostatectomy." A July 2011 private treatment record noted that upon referral for nephrology examination, the Veteran's urine protein and sugar levels were normal. 

In an August 2012 statement, the Veteran's private urologist indicated that the Veteran "has no significant lower urinary tract symptoms or incontinence. He does not wear any pads." The Veteran reported continued, but improved, erectile dysfunction. The physician also noted a normal urinalysis.

Upon VA examination in December 2012, the Veteran reported a voiding dysfunction and erectile dysfunction as residuals of his prostate cancer. The VA examiner noted that the Veteran's voiding dysfunction manifested in urine leakage, but not of a severity such that required the wearing of absorbent pads. The VA examiner noted no reported change in voiding frequency and noted no signs or symptoms of obstructed voiding such as hesitancy, slow or weak stream, decreased force of stream, or recurrent urinary tract infections. An examination of the Veteran's penis was not performed per his request, but he reported normal anatomy with no deformity. An attached laboratory report reflects that the Veteran's urine tested negative for the presence of protein, glucose, and occult blood. An additional report reflects a BUN level of 23 mg/dL (mg%) and that the Veteran's blood creatine level was normal. Following examination, the VA examiner listed erectile dysfunction as the extent of the Veteran's residual symptoms following radical prostatectomy. 

In the March 2013 Substantive Appeal (VA Form 9), the Veteran reported that his daytime voiding interval is between one and two hours, and that sometimes "but not always" he awakens to void two times per night. 

In an April 2013 statement, the Veteran's VA treating health care clinician noted that "after [the Veteran's] radical prostatectomy for prostate cancer, he developed [erectile dysfunction] for which he must take injections to attain [an] erection. He also has to followup regularly with his urologist due to the history of prostate cancer and the [erectile dysfunction.]" The VA clinician indicated that he was "very surprised [the Veteran] is only zero percent service[-]connected for Prostate Cancer when this issue and the resulting [erectile dysfunction] have had such a negative impact on his life." 

In an August 2013 statement, the Veteran's private urologist indicated that the Veteran was "doing very well. He has no urinary leakage and does not wear pads." The Veteran reported continued erectile dysfunction that was managed well with treatment. The urologist noted a urinalysis positive for a trace amount of occult blood. 

Upon VA examination in January 2014, the Veteran reported erectile dysfunction of his prostate cancer. The Veteran denied a voiding dysfunction, including symptoms of leakage, increased urinary frequency, or obstructed voiding. The VA examiner noted no signs or symptoms of a urinary tract or kidney infection. An examination of the Veteran's penis was not performed per his request, but he reported normal anatomy with no deformity. Following examination, the VA examiner listed erectile dysfunction as the extent of the Veteran's residual symptoms following radical prostatectomy.




VA treatment records dated between May 2011 and April 2014 reflect the Veteran's history of prostate cancer and current symptom of erectile dysfunction. These records do not mention incontinence, difficulty or changes in urination, or signs or symptoms attributed to a urinary tract or kidney infection. 

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for residuals of prostate cancer, status post radical prostatectomy, at any time during the appeal period. As discussed above, the August 2008 radical prostatectomy was the last therapeutic treatment for the Veteran's prostate cancer. As the cessation of therapeutic treatment occurred more than six months prior to the Veteran's claim of service connection, the Veteran is not entitled to the 100 percent disability rating as provided in the Rating Schedule. Instead, the Veteran's prostate cancer disability is to be rated on the basis of residual symptoms, either as a voiding dysfunction or a renal dysfunction, whichever is predominant. 

The preponderance of the evidence is against a finding that the Veteran experiences residual symptoms of a renal dysfunction. While the Veteran's private urologist, in January 2011, indicated the presence of elevated protein and sugar levels in the Veteran's urine, he indicated that "neither of these [findings] are related to his prior prostatectomy." Moreover, in July 2011, the same private urologist indicated that follow-up urinalysis indicated normal protein and sugar levels. In addition, the urinalysis and bloodwork performed in conjunction with the December 2012 VA examination reflected normal results. Private and VA medical records contain no other evidence that has been identified as indicative of decreased kidney function, including edema, lethargy, weight loss, or other systemic symptoms. 

VA medical records reflect, however, that the Veteran has been diagnosed with hypertension and has been prescribed an anti-hypertensive medication as treatment. A 30 percent disability rating based on renal dysfunction is warranted for hypertension at least 10 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a. As relevant, under Diagnostic Code 7101, a 10 percent disability is the minimum rating for an individual with a history of diastolic pressure predominantly 100 mm Hg or more who requires continuous medication for control. While the evidence establishes that the Veteran has been prescribed medication for treatment of his hypertension, there is no evidence of a history of diastolic pressures predominantly 100 mm Hg or more, or that the Veteran requires continuous medication for control of his blood pressure. Accordingly, the Board finds that the preponderance of the evidence is against a finding of entitlement to a compensable disability rating based upon residual symptoms of renal dysfunction. 

The preponderance of the evidence is also against a finding of entitlement to a compensable disability rating based on residual symptoms of a voiding dysfunction. While symptoms of a voiding dysfunction are the predominant residual symptom of the Veteran's prostate cancer, the preponderance of the evidence is against a finding that the Veteran experiences residual symptoms of such severity so as to warrant a compensable disability rating. 

During the pendency of the appeal, the Veteran provided statements in which he describes symptoms of urinary incontinence (leakage), increased urinary frequency, and obstructed voiding (hesitancy, weak urinary stream, and decreased force of stream). While the Veteran is competent to describe observable symptoms, the Veteran's statements are inconsistent with statements made to his treating health care providers and VA examiners. 

Regarding urinary incontinence, the threshold requirement for a compensable disability rating is symptoms requiring the wearing of absorbent materials that must be changed less than two times per day. See 38 C.F.R. § 4.115a. While the Veteran reported "some leakage," he indicated that he does not wear absorbent pads. See May 2010 Statement. The medical evidence establishes the Veteran was experiencing stress incontinence in October 2008; however, his symptoms improved such that the Veteran no longer wore absorbent materials by August 2009, prior to the Veteran's claim. Subsequent statements from the private urologist consistently reflect notations that the Veteran reported good urinary control. The December 2012 VA examiner noted symptoms of urine leakage, but not of severity such that absorbent pads were required. The January 2014 VA examiner noted no symptoms of urine leakage. As the evidence demonstrates that any incontinence experienced by the Veteran during the appeal period did not require the use of absorbent pads, entitlement to a compensable disability rating based on urinary incontinence is not warranted. See id.; see also 38 C.F.R. § 4.31. 

Regarding increased urinary frequency, the threshold requirement for a compensable disability rating is a daytime voiding interval between two and three hours or awakening to void two times per night. See 38 C.F.R. § 4.115a. In May 2010, the Veteran reported a daytime voiding interval less than two hours, and awakening to void at least twice per night. In March 2013, the Veteran reported a daytime voiding interval between one and two hours, and awakening to void two times per night. However, the Veteran reported no change in urinary frequency to either the December 2012 or January 2014 VA examiner. 

Moreover, there is no notation in the private urological records at any time since the radical prostatectomy of a change in urinary frequency, despite notations of leakage, hesitancy, and changes in urine flow. As the private urological records appear comprehensive and one would expect the urologist to inquire about, and record complaints of, changes in urinary frequency, the absence of notation in these records weighs against a finding that the Veteran experiences increased urinary frequency as a residual symptom. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded). To the extent that the Veteran's statements have been inconsistent, the Board affords the statements made in support of the appeal less probative that the findings recorded by the VA examiners and the Veteran's urologist. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). As the preponderance of the evidence demonstrates that Veteran has not experienced a daytime voiding interval of less than three hours or awakening to void at least twice per night at any point during the appeal period, entitlement to a compensable disability rating based on urinary frequency is not warranted. See 38 C.F.R. § 4.115a; see also 38 C.F.R. § 4.31.

Regarding obstructed voiding, a compensable disability rating is provided for subjective symptomatology and objective indications of obstructed flow. See 38 C.F.R. § 4.115a. In May 2010, the Veteran reported hesitancy, weak urinary flow, and decreased force of stream. However, these statements are inconsistent with statements made to his private urologist and the VA examiners. Statements from the private urologist dated in October 2008 and August 2009 specifically reflect that the Veteran's reported good force of urinary stream, and additional statements reflect no voiding problems; none of these records reflect objective indicators of obstructed voiding. Additionally, both VA examiners noted that the Veteran did not report any symptoms associated with obstructed voiding, and neither examiner documented any objective indications suggestive of obstructed voiding. To the extent that the Veteran's statements have been inconsistent, the Board affords the statements made in support of the appeal less probative that the findings recorded by the VA examiners and the Veteran's urologist. See Pond, 12 Vet. App. 341; see also Rucker v. Brown, 10 Vet. App. 67 (1997). Accordingly, the preponderance of the evidence demonstrates that any symptoms of obstructed voiding experienced by the Veteran do not more closely approximate the criteria for a compensable disability rating at any time during the appeal period. Therefore, entitlement to a compensable disability rating based on obstructed voiding is not warranted. See 38 C.F.R. § 4.115a. 

In consideration of other applicable disability ratings, the Board has considered the Veteran's consistent and continual reports of erectile dysfunction as a residual symptom following radical prostatectomy. Erectile dysfunction is already included as part of the Veteran's service-connected prostate cancer disability, albeit as a non-compensable residual symptom. In addition, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ. 

Nevertheless, the Board has considered entitlement to a separate disability rating for erectile dysfunction, which is rated by analogy to "penis, deformity, with loss of erectile power" under 38 C.F.R. § 4.115b, Diagnostic Code 7522. This Diagnostic Code provides for a single 20 percent rating for a deformity of the penis with loss of erectile power. While there is a confirmed diagnosis of erectile dysfunction, there is 
nothing in the evidence that points to a deformity of the penis, and the Veteran does not contend otherwise. Both VA examiners specifically indicated that the Veteran reported no penile deformity present. Therefore, the Veteran does not meet the criteria for a separately-compensable 20 percent disability rating under Diagnostic Code 7522. 38 C.F.R. § 4.115b. 

The Veteran is competent to report observable symptoms, such as pain and stiffness. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the residual prostate cancer disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to a compensable disability rating for a residual prostate cancer disability at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 


Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for the residual prostate cancer disability and an associated scar disability. 

The symptomatology and impairments caused by the Veteran's residual prostate cancer disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria fully address the Veteran's current symptomatology associated with his prostate cancer following radical prostatectomy, to include reported symptoms of erectile dysfunction and voiding dysfunction. See 38 C.F.R. §§ 4.115a, 4.115b. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's residual prostate cancer disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, there is no indication that the Veteran is rendered unemployable due to his service-connected disabilities. Notably, both 

VA examiners specifically opined that the Veteran's residual prostate cancer disability, including the associated scar, did not affect his daily life, including employment. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Entitlement to an initial compensable disability rating for residuals of prostate cancer, status post radical prostatectomy, is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


